Citation Nr: 1302759	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-28 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to additional accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and a witness



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from October 1942 to January 1946.  He died in February 1998.  

Following the Veteran's death, his spouse ("widow") applied for, and received several, VA survivor benefits.  She subsequently passed away in May 2005.  The appellant in this case is the son of the Veteran and the widow, and he is seeking to ensure that any accrued benefits due to his mother were appropriately paid.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2006 determination. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The widow entered an assisted living facility in April 2004 at which time she 
required the regular and daily attendance of another person; at no time thereafter did her need for the regular and daily attendance of another person wane; and the entirety of such a period may therefore be accepted as her last illness for VA purposes.   

2.  The evidence of record establishes that the appellant paid the widow's monthly rent at the assisted living facility. 

3.  The rent from the assisted living facility was sufficient to offset the widow's income, such that she was entitled to the full amount of aid and attendance from May 1, 2004 until her death in May 2005.

4.  Because the widow passed away prior to the earlier effective date of April 14, 2004 being assigned for the commencement of her aid and attendance, she was never paid death pension for aid and attendance for the months from May-October 2004, meaning that an accrued benefit was created in the amount of $5,298 for this period. 

5.  The appellant in this case has already been paid $3,017 to reimburse him for burial expenses of the widow.

6.  Except as provided under 38 U.S.C. § 5121 and 38 C.F.R. § 3.1000, VA does not provide burial and funeral expenses for anyone other than a veteran.


CONCLUSION OF LAW

The criteria for additional accrued benefits in the amount of $2281 have been met.  38 U.S.C. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant is the son of a World War II veteran.  The Veteran died in February 1998.  His spouse, "widow", subsequently applied for aid and attendance benefits, which were granted in a March 2005 rating decision and made effective in October 2004 (the date of an examination showing that she was entitled to aid and attendance).  

The widow passed away May [redacted], 2005.

In April 2004, the widow entered into an assisted living facility, the cost of which ($1675/month) exceeded her monthly income from Social Security.  She moved out of the assisted living facility on September 31, 2004, and returned home, but she continued to require around the clock sitters, which cost $2976/month until the time of her death in May 2005.  

In September 2005, the appellant, the son of the widow and the Veteran, filed a claim to recover unpaid money (accrued benefits) that was due to the widow at the time of her death.  He argued that the widow's claim was received in April 2004, and that should serve as the effective date for the award of aid and attendance.  
He also asserted that he had paid for the widow's nursing home since April 2004.  The appellant's claim for an earlier effective date was granted by a February 2006 rating decision which assigned April 14, 2004 as the effective date for the widow's aid and attendance.  However, it was determined that no accrued benefits could be paid to the appellant because he was not an eligible party.  

The RO asserted that accrued benefits, based on reimbursement, could only be paid to the extent of the receipts that had been submitted showing that payment(s) had been made.  The RO also sent a check for $3,017 to cover the widow's funeral expenses.

The appellant has testified that he paid the rent for the widow at the assisted living facility.  He has also submitted documentation, including bank account numbers and check numbers for the payments to the assisted living facility.  There is no indication that the facts are not as the appellant has asserted, and the Board will accept that the appellant did in fact make the payments as he has reported.

The appellant contends that if the effective date had initially been set in April 2004 (payable May 1, 2004), instead of October 2004 (payable November 1, 2004), the widow would have been entitled to $5,298 (based on a payment of $883/month for six months).  The Board agrees.

In a letter to the appellant's congressman, the RO explained that the entire amount that would have been due to the widow could not be paid to the appellant, because he was not eligible for all of the widow's accrued benefits.  Specifically, the appellant was not a minor child under the age of 18, between the ages of 18-23 and still in school, or a helpless child.  As such, the RO paid the appellant for the widow's last expenses of $3,017.  It was noted that additional money could not be paid, because there was no one eligible to receive the money, and money could not be paid to an estate or child (unless the child fit one of the above listed categories).

As described, the appellant's primary contention is that the widow was due $5,298 at the time of her death based on the corrected effective date that was eventually assigned for the commencement of aid and attendance benefits.  This statement appears to be accurate, if it is accepted that the widow's medical expenses, namely the cost of the assisted living facility, exceeded her monthly income.  Indeed, if the widow was still living, this case would be easily resolved.

However, because the widow is deceased, the issue becomes whether the appellant can recover money that was owed to his mother at the time of her death.  

As the Board has concluded that the evidence of record established that the appellant did in fact pay the expenses for the widow's around the clock care, first at the nursing home, and then at home, the issue becomes whether he is an eligible party.

The regulations provide that where, as here, death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by the Department of Veterans Affairs, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows:

(1) Upon the death of a veteran to the living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent.

(2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.

(3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.

(4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents.

(5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial (emphasis added).  38 C.F.R. § 3.1000.

To be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18); Marlow v. West, 12 Vet. App. 548, 551 (1991) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child ... or dependent parents").

While the appellant is unquestionably the son of the Veteran and the widow, the regulations define "child" for the purposes of receiving accrued benefits as 1) an unmarried child who is under the age of 18 years; 2) an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age; or 3) an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction at the time of the payee's death.  

There is no dispute that the appellant does not fit within any of these categories.  Rather, the appellant argues that he should be allowed to recover accrued benefits based on payments in support of the widow's last illness.  See 38 U.S.C. § 5121.

The VA Adjudication Policy and Procedure Manual defines "last illness" as either the period from the onset of the acute attack causing death up to the date of death; or, if death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  M21-1MR, V.i.3.D.15.b.

In this case, the widow entered an assisted living facility in April 2004.  She filed a claim for aid and attendance that month, and was sent a form to be completed by a medical professional attesting to her need for aid and attendance.  This certification was returned within a year, and indicated that the widow was bedridden 24 hours per day and needed assistance dressing, bathing, eating, walking and going to the bathroom.  The widow was in the assisted living facility for a number of months before being transferred home where she continued to receive 24 hour-a-day care.  Thus, once she entered into the assisted living facility in April 2004 she never ceased to need the aid and attendance of another person prior to her death in May 2005.  As such, the Board is satisfied under the specific facts of this case that the period of time while the widow was in the nursing home was encompassed within the meaning of "last illness" for VA purposes.

In summary, the appellant paid for the costs of the widow's last illness.  These costs, had they been borne by the widow, would have been sufficient to offset the little income she received from Social Security such that she would have been entitled to the full amount of aid and attendance from May 1, 2004 (the first day of the month after her claim was received) until her death in May 2005.  It is noted that the widow was paid from November 1, 2004 until her death.  As such, she would have been owed $883 per month for the months of May-October 2004, inclusive.  This would total to $5,298.

As noted, the appellant was already reimbursed for $3,017 to offset burial expenses for the widow.  The Board highlighted above that 38 C.F.R. § 3.1000 authorizes payment of accrued benefits to reimburse the person who bore the expense of last sickness or burial.  Here, it is not disputed that the appellant was the one who bore the expenses of the widow's last sickness and for her subsequent burial.  However, this reimbursement may only draw from the total amount of accrued benefits which are owed ($5,298 in this case).  Because the appellant has already been reimbursed $3,017 from the pot of accrued benefits which were owed to the widow, the amount of accrued benefits still effectively owed to the widow and now to the appellant is $2,281 (e.g.  ($5,298-$3,017).  
The Board has considered whether the entire amount of accrued benefits due to the widow at the time of her death ($5,298) should be due and owing to the appellant.  However, while VA regulations authorize and provide for the burial expenses of veterans, VA does not specifically authorize for the payment of burial expenses for anyone who is not a veteran.  See 38 C.F.R. § 3.1600; Interments in Department of Veterans Affairs (VA) National Cemeteries, § II(1)(d), p.3 (January 2011).  This means that the only reimbursement for burial expenses of a non-veteran is from the pool of accrued benefits, if any, due to the non-veteran at the time of his or her death.  As discussed, the appellant was already reimbursed from this pool of funds to offset the burial expenses he had incurred.

In February 2011, the appellant wrote a letter in which he suggested that the Board's definition of accrued benefits was incorrect and that he was actually entitled to $17,511.99 (which he arrived at by adding the amount of accrued benefits owed (5,298) to the amount of unsubmitted expenses related to the widow's "final illness" ($12,213.99)).  The Board has considered the argument, but finds that it is incompatible with the law as discussed above.  

First, accrued benefits are generally defined under 38 C.F.R. § 3.1000(a) as periodic monetary benefits authorized under laws administered by the Department of Veterans Affairs, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid.  As such, accrued benefits cannot exceed the amount due an entitled party at the time of his or her death.  In this case, the widow had she survived would have been owed 5,298, based on the earlier effective date that was assigned for her aid and attendance, but no more.

Specifically, the regulations hold that while accrued benefits may not normally be paid to an appellant who is neither a spouse nor a young or handicapped child, an exception is provided in the event that an appellant has paid money to help provide treatment for a person's last illness.  However, what is important to parse out is that the regulations are not providing for the reimbursement of all expenses related to a last illness.  Rather, the regulations provide that if "accrued benefits" are owed, and if a person has paid for either burial expenses or last illness expenses, then reimbursement may be authorized, but only up to the amount of the accrued benefits owed.  Here, accrued benefits were owed at the time of the widow's death, but the total amount owed was $5,298.  As such, the reimbursement of any money spent on either burial expenses or last illness expenses cannot exceed that amount.  In this case, the appellant has documented that he has spent more than $5,298 on these expenses, and therefore, he was entitled to the full amount of accrued benefits owed.  However, since he has already been paid $3,017, he may only recover an additional $2,281.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).

 
ORDER

Additional accrued benefits in the amount of $2,281 is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


